Citation Nr: 0832935	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim for 
service connection for PTSD.  As noted below, the veteran has 
advised the Board that he has relocated.  Thus, the agency of 
local jurisdiction must be clarified, and the claims file 
should be transferred to the RO with jurisdiction where the 
veteran currently resides.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2006 substantive appeal, the veteran 
requested a Travel Board hearing at the local RO.  The 
requested Travel Board hearing was scheduled in June 2008 at 
the RO in Buffalo, New York.  Prior to the date of the 
scheduled hearing, the veteran contacted the RO and requested 
that the Travel Board hearing scheduled for June 2008 be 
cancelled, as he was in the process of relocating to Hawaii.  
The veteran requested that the Travel Board hearing be 
rescheduled in Hawaii after the move was completed.  A 
September 2008 motion for rescheduling of the Travel Board 
hearing was granted.  

The Board notes that the veteran has furnished an updated 
address in Hawaii.  Jurisdiction over the claims file should 
be transferred to the RO with jurisdiction for the veteran's 
current place of residence.  If any clarification of the 
current address is required, that clarification should be 
obtained.  Then, jurisdiction of the claims file should be 
transferred to the RO of current jurisdiction.

Accordingly, the case is REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction, after any necessary 
clarification of the appropriate agency of 
local jurisdiction, so that the Travel 
Board hearing requested by the veteran at 
the local RO may be rescheduled.  The 
veteran should be advised of the options 
for his Board hearing, including by 
videoconference.  The veteran and his 
representative should be notified of the 
date, time and place of the hearing.  
After the hearing is conducted, or if the 
appellant withdraws his hearing request or 
fails to report for the hearing, then in 
accordance with appellate procedures the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


